DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:  the apparatus as shown in figures 117-121;
Species II: the apparatus as shown in figures 122-126 and figures 130-131; and 
Species III: the apparatus as shown in figures 127-129. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Species I requires an authentication key that is automatically retracted.  Species II requires an authentication key assembly and a key actuator to move the authentication key to a retracted position.  Species III requires an authentication key assembly and first and second key ramp portions retained by a staple cartridge sled.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and employing different search strategies or search queries.
During a telephone conversation with Mr. Thomas Edgington on June 7, 2022, a provisional election was made with traverse to prosecute the invention of Species I, shown in figures 117-121.  Claims 1-8 are deemed to be directed to Species I.
Claims 9-20 are withdrawn from further consideration by the examiner as being directed to a non-elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Allowable Subject Matter
Claims 1-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claims are not taught or suggested by the prior art:
“an authentication key movably supported by said retainer body, wherein said authentication key is movable between an actuation position when said retainer body is removably attached to the staple cartridge and a retracted position when said retainer body is detached from the staple cartridge, and wherein when said authentication key is in said actuation position and said cartridge assembly is seated in the surgical stapling device, said authentication key defeats the lockout of the surgical stapling device and when said retainer body is thereafter detached from the staple cartridge, said authentication key is automatically retracted to said retracted position”.  
Schwemberger et al. (US Pat. Publ. No. 2005/0139629) disclose a retainer 160 (figs. 10-12, [0064]) for use with a staple cartridge 120 (fig. 7, [0063]) configured for use with a surgical stapling device comprising a lockout (180, lockout lever 181, post 188, driver 131, fig. 31, [0043], [0058]) for preventing operation of the surgical device, comprising a retainer body (figs. 10-12) removably mounted to the staple cartridge to form a cartridge assembly (fig. 7), and an authentication key (disengagement tab 165, figs. 25 and 26, [0064]) movably supported by the retainer body via the spring arm 162 (fig. 12, [0064]) between an actuation position (fig. 26) and a retracted position (fig. 25), such that when retainer body is detached from the staple cartridge, the authentication key is automatically retracted to the retracted position ([0082], figs. 28 and 29).  
Aronhalt et al. (US Pat. No. 9,386,984) disclose a retainer 2600 (fig. 168, [555]) for use with a staple cartridge 2650 ([555], fig. 169) configured for use with a surgical stapling device comprising a lockout 9240 (fig. 29, [416]) for preventing operation of the surgical device, comprising a retainer body 2606 (fig. 168, [556]) removably mounted to the staple cartridge to form a cartridge assembly, and an  authentication key (movable cam portions 2626, fig. 169, [555]) movably supported by the retainer body via the necks 2624 (fig. 168, [556]) between an actuation position (fig. 172) and a retracted position (fig. 170), such that when the retainer body is detached from the staple cartridge, the authentication key is automatically retracted to the retracted position ([555], [556], [557]). 
Wixey (US Pat. Publ. No. US 2018/0317916) disclose a retainer 116 (fig. 3, [0044]) for use with a staple cartridge configured for use with a surgical stapling device, comprising a retainer body that is removably mounted to the staple cartridge ([0039]).
Weaner et al. (WO 2018/118406) disclose a surgical stapling device including a lockout system 1650 (fig. 10) that is defeated by the unlocking feature 1126 of the sled 1120 of the staple cartridge. 
Swayze et al. (US Pat. Publ. No. 2017/0209145) disclose a retainer 6160 for use with a staple cartridge configured for use with a surgical stapling device, comprising a retainer body including a magnet 6162 for identifying cartridges of different types (fig. 112).  
Cappola et al. (US Pat. Publ. No. 2016/0249929) disclose a retainer/shipping wedge 300 with a raised portion 306 configured to prevent approximation of the cartridge assembly towards the anvil assembly (fig. 29).
Huitema et al. (US Pat. Publ. No. 2015/0297233) disclose a retainer/cartridge cover 7250 fixed to a cartridge body (fig. 64). 
Leimbach et al. (US Pat. No. 9,078,653) disclose a surgical stapling device including a staple cartridge having release members 320 for defeating a lockout 250 (fig. 6).
Hessler et al. (US Pat. Publ. No. 2014/0252065) disclose a shipping wedge 60 with tabs 83 for removably attaching to the staple cartridge (fig. 1).
Rethy et al. (US Pat. No. 7,334,717) disclose a shipping wedge 30 having a post 30b and an abutment 30a for preventing actuation of the stapler while the shipping wedge is fixed to the staple cartridge (fig. 2).
The difference between the Schwemberger et al. reference, or a combination of the Schwemberger et al., Aronhalt et al., Wixey , Weaner et al., Swayze et al., Cappola et al., Huitema et al., Leimbach et al., Hessler et al., and Rethy et al. references, and the claimed subject matter is that Schwemberger et al. or a combination of the Schwemberger et al., Aronhalt et al., Wixey , Weaner et al., Swayze et al., Cappola et al., Huitema et al., Leimbach et al., Hessler et al., and Rethy et al. references do not disclose or teach “an authentication key movably supported by said retainer body, wherein said authentication key is movable between an actuation position when said retainer body is removably attached to the staple cartridge and a retracted position when said retainer body is detached from the staple cartridge, and wherein when said authentication key is in said actuation position and said cartridge assembly is seated in the surgical stapling device, said authentication key defeats the lockout of the surgical stapling device and when said retainer body is thereafter detached from the staple cartridge, said authentication key is automatically retracted to said retracted position”.
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Schwemberger et al. device to include an authentication key that when in the actuation position defeats the lockout of the surgical stapling device and when the retainer body is thereafter detached from the staple cartridge, the authentication key is automatically retracted to the retracted position, because Schwemberger et al. disclose that the lockout is defeated by the post 188 positioned on the driver 131 of the cartridge, and the authentication key unlocks the retainer from the staple cartridge.  
The difference between the claimed subject matter and Schwemberger et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Schwemberger et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Schwemberger et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse during the telephone interview 07 June 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 June 2022